Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6675 Filed 08/04/21 Page 1 of 29




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 TIMOTHY KING, MARIAN SHERIDAN,
 JOHN HAGGARD, CHARLES RITCHARD,
 JAMES HOOPER, DAREN RUBINGH,

                    Plaintiffs,                 No. 2:20-cv-13134
 v.                                             Judge Linda V. Parker
                                                Mag. R. Steven Whalen
 GRETCHEN WHITMER, in her
 official capacity as the Governor of the
 State of Michigan, JOCELYN
 BENSON, in her official capacity as
 Michigan Secretary of State and the
 Michigan BOARD OF STATE
 CANVASSERS,

                    Defendants,
 and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY,

                    Intervenor-Defendants.


      Gregory Rohl, Brandon Johnson, Howard Kleinhendler, Sidney
              Powell, Julia Haller, and Scott Hagerstrom’s
                    Response to the City of Detroit’s
        Supplemental Brief in Support of Sanctions [ECF No. 164]
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6676 Filed 08/04/21 Page 2 of 29




                                               Table of Contents

 Table of Authorities ................................................................................................... ii

 Introduction ................................................................................................................1

 Argument ....................................................................................................................1

    1. The City did not serve a proper Rule 11 safe-harbor motion ............................1

    2. The City’s silence concedes no sua sponte sanction under Rule 11 .................3

    3. The City’s supplemental brief misrepresents the actual evidence ....................3

    4. This Court cannot award sanctions based on appellate filings .........................6

    5. Fraud does vitiate everything ............................................................................7

 Conclusion .................................................................................................................9

 Certificate of Service ................................................................................................10




                                                               i
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6677 Filed 08/04/21 Page 3 of 29




                                              Table of Authorities

 Cases
 Computer Leasco, Inc. v. NTP, Inc., 194 Fed. Appx. 328 (6th Cir. 2006) ................7

 Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990) ...........................................6

 Custom Data Solutions, Inc. v. Preferred Capital, Inc., 733 N.W.2d 102 (Mich. Ct.
  App. 2006) ..............................................................................................................7

 In re Cardizem CD Antitrust Litig., 481 F.3d 355 (6th Cir. 2007) ............................6

 JAC Holding Enterprises, Inc. v. Atrium Capital Partners, LLC, 997 F. Supp. 2d
   710 (E.D. Mich. 2014) ............................................................................................7
 L.A. Insurance Agency Franchising, LLC v. Montes, 2016 WL 922948 (E.D.
   Mich., March 11, 2016) ..........................................................................................7
 Llewellyn-Jones v. Metro Property Group, LLC, 22 F. Supp. 3d 760 (E.D. Mich.
   2014) .......................................................................................................................7

 Michigan Div.-Monument Builders of N. Am., 524 F.3d 726 (6th Cir. 2008) ...........5

 Penn, LLC v. Prosper Business Development Corp., 773 F.3d 764 (6th Cir. 2014) .2

 United States v. Throckmorton, 98 U.S. 61 (1878) ...............................................7, 8
 Webster v. Sowders, 846 F.2d 1032 (6th Cir. 1988) ..................................................6
 Williams v. Pennsylvania, 136 S. Ct. 1899 (2016) ....................................................1

 Statutes
 28 U.S.C. § 1927 ....................................................................................................1, 6

 Other Authorities
 Chris Kahn, Four in ten supporters of Biden, Trump would not accept election
  defeat: Reuters/Ipsos poll, Reuters (October 25, 2020), available at:
  https://reut.rs/37gdKQa (last visited August 1, 2021)............................................9



                                                                ii
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6678 Filed 08/04/21 Page 4 of 29




 Dane Kelly, Why is Antrim County’s vote count at 0%?, Click on Detroit (Nov. 5,
  2020), https://bit.ly/3ij1LYI ...................................................................................4

 Nomaan Merchant and Alanna Durkin Richer, Hundreds of GOP members sign
  onto Texas-led election lawsuit, https://bit.ly/3rKMKle (last visited August 1,
  2021) .......................................................................................................................8
 Paul Steeno, Antrim County Submits New, Partial Election Results After Manually
   Counting Votes, UpNorthLive ABC 74 (Nov. 5, 2020),
   https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-
   results-after-manually-counting-votes....................................................................4

 Rules
 Fed. R. Civ. P. 11(c)...............................................................................................2, 3
 Fed. R. Civ. P. 11(c)(2) ..........................................................................................1, 2

 Fed. R. Civ. P. 11(c)(3) ..............................................................................................3
 Fed. R. Civ. P. 11(c)(5)(B) ........................................................................................3
 Fed. R. Civ. P. 5 .........................................................................................................1

 L.R. 7.1(d)(1) .............................................................................................................2




                                                               iii
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6679 Filed 08/04/21 Page 5 of 29




                                    Introduction

       Plaintiffs did not sue the City of Detroit for a reason. None of the relief

 requested could have been provided by the City. Now it uses the Court’s questions

 at the July 12, 2021 hearing as an invitation to present charged, politicized rhetoric.

 These motions call for calm legal and factual analysis, not a political one.

       As explained in our prior submission, the only correctly filed motion before

 this Court is under 28 U.S.C. § 1927. But the circumstances of this case come

 nowhere near conduct that could satisfy the Sixth Circuit’s test for Rule 1927 relief.

 Bias is hard for attorneys to avoid and it is undoubtedly no less difficult for judges.

 See, e.g., Williams v. Pennsylvania, 136 S. Ct. 1899, 1906 (2016). The difference is

 that there can be no tolerance for the influence of such bias on a judicial decision Id.

 at 1909. The issue of sanctions cannot be a partisan political exercise. Therefore,

 the sanctions motions before this Court should all be denied.

                                      Argument

       1. The City did not serve a proper Rule 11 safe-harbor motion.
       Serving a Rule 11 motion required by Fed. R. Civ. P. 11(c)(2) in accordance

 with Fed. R. Civ. P. 5 is only one component of Rule 11’s safe-harbor provisions.1


       1
         The City did not mail a copy to Brandon Johnson’s actual addresses, even
 though that information was available through the District of Columbia Bar’s
 website. Moreover, the motion that the City served only sought concurrence from
 Sidney Powell. See ECF No. 164-4, PageID.6409, n. 1.

                                            1
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6680 Filed 08/04/21 Page 6 of 29




 An equally critical component is the substance of the documents served under Rule

 5. See Fed. R. Civ. P. 11(c)(2). That’s where the City’s service fails.

       The City did not comply with Rule 11(c)(2). The documents that Nathan Fink

 served on December 15, 2020 were not the motion and accompanying 38-page brief

 that the City of Detroit filed on January 5, 2021 (Safe-Harbor Notice, within ECF

 No.164-3, PageID.6395-6404; Motion for Sanctions, ECF No. 78). Consequently,

 as explained in the Attorneys’ supplemental brief, those documents were insufficient

 to trigger the 21-day safe-harbor period under Rule 11(c)(2) (ECF No. 161,

 PageID.5805-5806).

       The City’s brief presents no arguments and cites no authority demonstrating

 that the content of the mailing satisfied Fed. R. Civ. P. 11(c). Indeed, the City failed

 to meet the obligations imposed under Rule 11. It repeatedly insists that it served a

 “Rule 11 letter” or a “Safe Harbor Letter.” (ECF No. 164, PageID.6136-6137). But

 Rule 11 requires a motion, not a letter. Penn, LLC v. Prosper Business Development

 Corp., 773 F.3d 764, 768 (6th Cir. 2014). And this Court’s Local Rules make it clear

 that there’s no motion without an accompanying brief. See L.R. 7.1(d)(1). Allowing

 a party to serve a notice devoid of legal authority (other than perfunctory references

 to Rule 11 itself) undermines the very purpose of Rule 11. Penn, 773 F.3d at 768.

 The City is not entitled to sanctions under Rule 11.




                                            2
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6681 Filed 08/04/21 Page 7 of 29




       2. The City’s silence concedes no sua sponte sanction under Rule 11.
       At the July 12, 2021 hearing, this Court stated for the first time that it was

 considering sanctions under Rule 11(c) and its inherent authority. (July 12, 2021

 transcript, p. 11, ECF No. 161-2, PageID.5834). But Rule 11(c) prohibits monetary

 sanctions under a court’s inherent authority unless a court issues a show-cause order

 before the case was dismissed. See Fed. R. Civ. P. 11(c)(5)(B). See also ECF No.

 161, PageID.5804 (explaining that the timing limitations under Rule 11(c) apply to

 this Court’s inherent authority).

       The undersigned highlighted this rule at the July 12, 2021 hearing. (July 12,

 2021 transcript, pp. 13-14, ECF No. 161-2, PageID.5836-5837). In response, the

 City insisted that “the rule itself does not include that requirement,” and “[t]he rule

 simply says on its own the court may order an attorney, law firm, or party to show

 cause why conduct specifically described in the order has not violated Rule 11(b).”

 (July 12, 2021 transcript, p. 14, ECF No. 161-2, PageID.5837). The City’s

 statements to the Court were wrong. See Fed. R. Civ. P. 11(c)(5)(B). (And the City

 made no effort to remedy its misstatements in its supplemental brief). This Court did

 not provide notice under Rule 11(c)(3) before voluntary dismissal. Therefore, it

 cannot impose monetary sanctions on its own motion now.

       3. The City’s supplemental brief misrepresents the actual evidence.
       The City dedicates a significant portion of its supplemental brief to a statement


                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6682 Filed 08/04/21 Page 8 of 29




 in paragraph 10 of Russell Ramsland’s November 24, 2020 affidavit. It claims that

 Ramsland averred that an issue in the Antrim County election results was “only

 discoverable through a hand counted manual recount.” (ECF No. 6-24,

 PageID.1573, at ¶ 10.) The Court highlighted this item as well. (July 12, 2021

 transcript, p. 94, ECF No. 161-2, PageID.5917).

       Ramsland never asserted that he personally knew about a hand recount. He

 averred, “In Michigan we have seen reports of 6,000 votes in Antrim County that

 were switched from Donald Trump to Joe Biden and were only discoverable through

 a hand counted manual recount.” (ECF No. 6-24, PageID.1573, ¶ 10) (emphasis

 added). As Julia Haller and Howard Kleinhendler noted at the July 12, 2021 hearing,

 the media did report that Antrim County performed a hand recount.2 For example,

 on November 5, 2021, Click on Detroit (website for the local NBC affiliate station)

 reported that the county had not yet posted its election results. See Dane Kelly, Why

 is Antrim County’s vote count at 0%?, Click on Detroit (Nov. 5, 2020),

 https://bit.ly/3ij1LYI (Attachment A). The delay, according to the article, was

 because “the county is recounting the ballots manually by hand.” Id.

       The City’s focus on a single phrase in Ramsland’s affidavit also obfuscates



       2
          Paul Steeno, Antrim County Submits New, Partial Election Results After
 Manually Counting Votes, UpNorthLive ABC 74 (Nov. 5, 2020),
 https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-
 results-after-manually-counting-votes (Attachment B).
                                          4
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6683 Filed 08/04/21 Page 9 of 29




 both the main point of that paragraph and the central opinions in the report. His

 ultimate opinion on the Antrim County issue was that “a full investigation of this

 event needs to be conducted as there are a reported 47 other counties using

 essentially the same system in Michigan.” (ECF No. 6-24, PageID.1573, ¶ 10.)

       The City doesn’t acknowledge in its supplemental brief that the Attorneys did,

 in fact, obtain clarification regarding Ramsland’s opinions and the evidence

 underlying them. Their December 3, 2020 reply in support of their motion for

 declaratory, emergency, and permanent injunctive relief—filed before the City of

 Detroit filed a motion to dismiss or moved for sanctions—proffered an updated

 report prepared by Ramsland (ECF No. 49-3, PageID.3111-3142). The report cites

 updated evidence and data, including updated statistics supporting his opinion that

 the reported levels of voter turnout were improbable. (Id.)

       The City’s strategy is to distract this Court from the wide body of affidavits,

 expert reports, and other evidence presented with the plaintiffs’ filings. But this

 Court must consider the circumstances as a whole. Michigan Div.-Monument

 Builders of N. Am., 524 F.3d 726, 739 (6th Cir. 2008) (“In this circuit, the test for

 the imposition of Rule 11 sanctions is whether the individual attorney's conduct was

 reasonable under the circumstances.”) (cleaned up). The City has not challenged the

 overwhelming majority of the material aspects of the affidavits and reports prepared

 by the plaintiffs’ experts. Nor has it argued that the affiants were deliberately

                                           5
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6684 Filed 08/04/21 Page 10 of 29




  untruthful.3 Sanctions are not justified under the Sixth Circuit’s test.

        4. This Court cannot award sanctions based on appellate filings.

        The Attorneys did not multiply these proceedings. (ECF No. 161,

  PageID.5808-5810, 5816-5817, 5819). And contrary to the City’s reliance on

  Plaintiffs’ appeal and arguments to the Sixth Circuit and Supreme Court, this Court

  cannot issue sanctions under Rule 11 or § 1927 based on appellate proceedings. See,

  e.g., Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 406 (1990) (Rule 11); In re

  Cardizem CD Antitrust Litig., 481 F.3d 355, 362 (6th Cir. 2007) (§ 1927); Webster

  v. Sowders, 846 F.2d 1032, 1039–40 (6th Cir. 1988) (stating that “a trial judge cannot

  sanction a party or lawyer for taking an appeal”). The City’s arguments are factually

  and legally unsustainable.




        3
          This Court’s questioning reflected the influence of the City’s strategy. For
  example, this Court believed that Jessica Connarn’s affidavit was premised on “triple
  hearsay.” (July 12, 2021 transcript, pp. 136-137, ECF No. 161-2, PageID.5959-
  5960). Reading her affidavit (ECF No. 6-6) with Jessy Jacobs’ affidavit (ECF No.
  6-4) provides context. Connarn attested that she spoke to a poll worker directly. The
  affidavit corroborates the same conduct described in the affidavit of Jessy Jacobs,
  who attests that she was directed to change absentee ballot dates.

         In any event, reliance on hearsay is not improper—much less sanctionable—
  at the injunction stage. Damon’s Rest. Inc. v. Eileen K Inc., 461 F. Supp. 2d 607,
  620-621 (S.D. Ohio 2006); Concentrix CVG Customer Mgmt. Grp. Inc. v. Daoust,
  No. 1:21-CV-131, 2021 WL 1734284, at *7 (S.D. Ohio May 3, 2021); Bazzy Invs.
  v. City of Dearborn, No. 16-10879, 2018 WL 10962765, at *3 (E.D. Mich. Aug. 2,
  2018). See also In re DeLorean Motor Co., 755 F.2d 1223, 1230 n. 4 (6th Cir. 1985)
  (declining to address admissibility of hearsay at inunction stage).

                                             6
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6685 Filed 08/04/21 Page 11 of 29




        5. Fraud does vitiate everything.

        The City highlights Mr. Kleinhendler’s reference to United States v.

  Throckmorton, 98 U.S. 61, 66 (1878), at the July 12, 2021 hearing, claiming that his

  citation of this case shows that the Attorneys “support[ed] their claims with internet

  memes . . . .” (ECF No. 164, PageID.6142-.6143) (cleaned up). This argument is

  misguided in three senses.

        First, Supreme Court opinions don’t have expiration dates. Either they are

  overruled or they remain law. The City cites no precedent overruling Throckmorton

  or the “fraud vitiates everything” maxim. Second, a Supreme Court opinion doesn’t

  stop being law just because it’s cited in social media. Third, the legal maxim cited

  in Throckmorton remains good law.4 And the City’s attorneys know that. They were

  counsel of record in a 2014 lawsuit in which Judge Lawson cited the “fraud vitiates

  everything it touches” principle. Llewellyn-Jones v. Metro Property Group, LLC, 22

  F. Supp. 3d 760, 785 (E.D. Mich. 2014). The City’s characterization of the “fraud

  vitiates everything” principle is deeply unfair. (ECF No. 164, PageID.6143).



        4
          See Computer Leasco, Inc. v. NTP, Inc., 194 Fed. Appx. 328, 329 (6th Cir.
  2006) (citing rule that “fraud vitiates everything”); L.A. Insurance Agency
  Franchising, LLC v. Montes, 2016 WL 922948, *9 (E.D. Mich., March 11, 2016)
  (citing Custom Data Solutions, Inc. v. Preferred Capital, Inc., 733 N.W.2d 102, 105
  (Mich. Ct. App. 2006), for the principle that “fraud vitiates everything it touches”);
  JAC Holding Enterprises, Inc. v. Atrium Capital Partners, LLC, 997 F. Supp. 2d
  710, 730 (E.D. Mich. 2014) (same).

                                            7
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6686 Filed 08/04/21 Page 12 of 29




         The City’s attempt to make this case about Throckmorton also

  mischaracterizes the pleadings and briefs and ignores the body of authority

  underlying the Attorneys’ filings. Plaintiffs’ amended complaint cited extensive

  Michigan and federal authority in support of their claims (ECF No. 6). And their

  claims and relief requested were not unprecedented. (See the authority cited in the

  Attorneys’ supplemental brief, ECF No. 161, PageID.5810-5815.) Nor were they

  unique. The City doesn’t acknowledge this fact, but 17 other Attorneys General and

  106 members of Congress joined Texas attorney general Ken Paxton in raising

  claims of fraud in Michigan.5 Simply put, the City mischaracterizes the Attorneys’

  filings.6

         Worse, the City purports to invoke the Court’s Civility Rules while openly



         5
         See, e.g., Nomaan Merchant and Alanna Durkin Richer, Hundreds of GOP
  members sign onto Texas-led election lawsuit, https://bit.ly/3rKMKle (last visited
  August 1, 2021).
         6
            So do the State Defendants. See Defendants Whitmer and Benson’s
  Combined Response to Supplemental Briefs Filed by Plaintiffs’ Counsel (ECF No.
  166, PageID.6584). They falsely argue that O’Rourke v. Dominion Voting Systems,
  Case No. 1:20-cv-03747 (D. Col. August 3, 2021), is similar to this case. In fact, the
  plaintiffs in the Colorado case filed a class action on behalf of all American Voters.
  They alleged a conspiracy among four governors, Facebook, Mark Zuckerberg,
  Priscilla Chan (Zuckerberg’s wife), and others. They sought $160 billion in
  damages. Unlike the plaintiffs in this case, the plaintiffs in the Colorado case gave
  no thought to standing or jurisdiction—such as whether a federal court in Colorado
  would even have jurisdiction over governors acting in another state. The State
  Defendants’ argument simply ignores the actual content of the Colorado suit.

                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6687 Filed 08/04/21 Page 13 of 29




  breaching them. For example, it accuses the Attorneys of having “blood on their

  hands.” (ECF No. 103, PageID.4181). This is a false and reprehensible accusation.

  The City cannot cite any evidence that a single person participating in the January

  6, 2021 insurrection drew inspiration from this lawsuit. The City spews this bad-

  faith, inflammatory, partisan rhetoric in an apparent effort to prejudice the Court.

                                       Conclusion

        Distrust in election security existed on both sides of the aisle well before

  Election Day. See Chris Kahn, Four in ten supporters of Biden, Trump would not

  accept election defeat: Reuters/Ipsos poll, Reuters (October 25, 2020), available at:

  https://reut.rs/37gdKQa (last visited August 1, 2021). Plaintiffs’ lawsuit didn’t sow

  doubt; it was the product of doubt that already existed and that will continue to exist

  in future elections. If this Court grants the motions for sanctions, it will chill parties

  concerned with election security from bringing important challenges and significant

  concerns before the judiciary. Declining to impose sanctions will affirm that such

  challenges can be safely made and will be treated fairly.

        The Court should deny the sanctions motions.

                                        Respectfully submitted,

                                        COLLINS EINHORN FARREL PC

                                        By: /s/ Donald D. Campbell
                                        DONALD D. CAMPBELL (P43088)
                                        Attorneys for Hagerstrom, Haller, Johnson,

                                              9
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6688 Filed 08/04/21 Page 14 of 29




                                       Kleinhendler, Powell, and Rohl
                                       4000 Town Center, 9th Fl.
                                       Southfield, MI 48075
  Dated: August 4, 2021                Donald.campbell@ceflawyers.com


                               Certificate of Service

        I certify that, on August 4, 2021, I electronically filed the above with the

  Clerk of the Court using the ECF system, and that a copy was electronically served

  on all parties via the ECF system.

                                       COLLINS EINHORN FARRELL PC

                                       /s/ Donald D. Campbell
                                       DONALD D. CAMPBELL (P43088)
                                       Attorneys for Counsel for Plaintiffs:
                                       Hagerstrom, Haller, Johnson, Kleinhendler,
                                       Powell, and Rohl
                                       4000 Town Center, 9th Fl.
                                       Southfield, MI 48075
  Dated: August 4, 2021                Donald.campbell@ceflawyers.com




                                           10
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6689 Filed 08/04/21 Page 15 of 29




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  TIMOTHY KING, MARIAN SHERIDAN,
  JOHN HAGGARD, CHARLES RITCHARD,
  JAMES HOOPER, DAREN RUBINGH,

                     Plaintiffs,                 No. 2:20-cv-13134
  v.                                             Judge Linda V. Parker
                                                 Mag. R. Steven Whalen
  GRETCHEN WHITMER, in her
  official capacity as the Governor of the
  State of Michigan, JOCELYN
  BENSON, in her official capacity as
  Michigan Secretary of State and the
  Michigan BOARD OF STATE
  CANVASSERS,

                     Defendants,
  and

  CITY OF DETROIT, DEMOCRATIC
  NATIONAL COMMITTEE and
  MICHIGAN DEMOCRATIC PARTY,

                     Intervenor-Defendants.


  Index of Attachments for Gregory Rohl, Brandon Johnson, Howard
   Kleinhendler, Sidney Powell, Julia Haller, and Scott Hagerstrom’s
   Response to the City of Detroit’s Supplemental Brief in Support of
                        Sanctions [ECF No. 164]




                                             1
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6690 Filed 08/04/21 Page 16 of 29




  Attachment                                Description

  A                      Dane Kelly, Why is Antrim County’s vote count at 0%?,
                         Click on Detroit (Nov. 5, 2020).

  B                      Paul Steeno, Antrim County Submits New, Partial Election
                         Results After Manually Counting Votes, UpNorthLive
                         ABC 74 (Nov. 5, 2020)




                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6691 Filed 08/04/21 Page 17 of 29




                                Attachment A
7/30/2021Case    2:20-cv-13134-LVP-RSW ECF No.
                                           Why is167,
                                                  AntrimPageID.6692
                                                         County’s vote count atFiled
                                                                                0%? 08/04/21 Page 18 of 29




     NEWS            SPORTS             FEATURES             LIVE IN THE D             ANN ARBOR     WEATHER     TRAFFIC     NE


  WEATHER ALERT           A beach hazard statement in effect for Sanilac and St. Clair Regions




                                                The Groves at Rochester Hills
                                                Rochester Hills, MI Ad

                                                 Homes from $363K




     DECISION 2020
     Why is Antrim County’s vote count at 0%?
     Clerk’s office calls original results ‘incorrect’
     Dane Kelly, Web Producer

     Published: November 5, 2020 9:12 am

     Tags: Michigan Election, Michigan, Biden, Trump, Count, Recount, Antrim County, Michigan Politics, Election
     Results, Decision 2020, Presidential Election, Local, Local News, Michigan News, Michigan Election News,
     Bellaire




                          NEWS             SPORTS              FEATURES              LIVE IN THE D   ANN ARBOR     WEATHER

https://www.clickondetroit.com/decision-2020/2020/11/05/why-is-antrim-countys-vote-count-at-0/                               1/6
7/30/2021Case    2:20-cv-13134-LVP-RSW ECF No.
                                           Why is167,
                                                  AntrimPageID.6693
                                                         County’s vote count atFiled
                                                                                0%? 08/04/21 Page 19 of 29

     Antrim County 2020 General Election results as of 8 a.m. Thursday, Nov. 5. (WDIV)


                                                                                               

     BELLAIRE, Mich. – As of 9 a.m. Thursday, Antrim County is the only county in Michigan that doesn’t have
     election results in.


     The county’s website has election results from its May election, the August and March primaries, and
     the November 2019 election. So why isn’t there anything reported for the 2020 General Election?


     The short answer is the county is recounting the ballots manually by hand.


     Between 1884 and 2016, Antrim County voters have selected Republican candidates in 32 of the 34
     national elections. In 2016, President Donald Trump won the county with about 8,500 votes -- nearly twice

     as many votes as former U.S. Secretary of State Hillary Clinton received in the county.


     When the unofficial results were posted Wednesday morning, former Vice President Joe Biden was in the
     lead in Antrim County by 3,200 votes, with 98% of the estimated votes reported.




                                                                           Ad




     Antrim County clerk Sheryl Guy said the results were “apparently skewed” and the information was
     pulled from the county website. County officials said the results were incorrect and the vote totals

     counted by election software did not match the printed count.


     Officials said the company that makes the software is cooperating with the county to help find out
     why the counts did not match.


     Antrim County contributes a little more than 22,000 to Michigan’s 8 million registered voters. The

     recount won’t greatly impact Biden’s 150,000 lead over Trump or Sen. Gary Peters' 88,000 lead over
     John James, but if there is a counting error, it would greatly impact local elections in Antrim County.




                          NEWS             SPORTS              FEATURES              LIVE IN THE D   ANN ARBOR   WEATHER
                                                                           Ad
https://www.clickondetroit.com/decision-2020/2020/11/05/why-is-antrim-countys-vote-count-at-0/                             2/6
7/30/2021Case    2:20-cv-13134-LVP-RSW ECF No.
                                           Why is167,
                                                  AntrimPageID.6694
                                                         County’s vote count atFiled
                                                                                0%? 08/04/21 Page 20 of 29
                                                                           Ad




     “The priority is to make sure every vote is counted correctly,” said Antrim County public information

     officer Jeremy Scott. “Rest assured, we are correcting the issue and the system worked.”


     Biden won Kent and Saginaw counties, both of which were won by Trump in 2016. However, neither
     county has the historic consistency of Antrim County. Former president Barack Obama won Kent County
     in 2008 and, more recently, Gov. Gretchen Whitmer won the county in 2018.


     In 2016, Trump was the first Republican to win Saginaw County since Ronald Reagan in 1984. The political

     reversal of Antrim County warrants a more thorough pair of eyes to see if there was a computer or
     human error in the count.




                                                                           Ad




     New -- and more accurate -- results for the county are expected to be released Thursday after an

     independent board of canvassers verifies the vote count.


          More: Decision 2020 election coverage

     Copyright 2020 by WDIV ClickOnDetroit - All rights reserved.




     ABOUT THE AUTHOR:




     Dane Kelly
     Dane is a producer and media enthusiast. He previously worked freelance video production and writing jobs in Michigan,
                      NEWS
     Georgia and Massachusetts. DaneSPORTS
                                     graduated fromFEATURES
                                                      the Specs HowardLIVE  IN THE
                                                                        School      D Arts. ANN ARBOR
                                                                                of Media                           WEATHER

https://www.clickondetroit.com/decision-2020/2020/11/05/why-is-antrim-countys-vote-count-at-0/                                3/6
7/30/2021Case    2:20-cv-13134-LVP-RSW ECF No.
                                           Why is167,
                                                  AntrimPageID.6695
                                                         County’s vote count atFiled
                                                                                0%? 08/04/21 Page 21 of 29
         email




     Conversation                                                                                                        FOLLOW




                    Join the conversation                                                                        LOG IN | SIGN UP




                                                                                                                                  9+
        ALL COMMENTS        10                                                                               Newest



                    Common sense                 NOVEMBER 5, 2020

                    Please stop.

                    Stop creating fear of the "missing votes"

                    Stop creating the "vote suppression" ideal

                    Just Stop.

                    This is not news.

                    It is fear mongering
                    REPLY           1        1




                    Maureen             NOVEMBER 5, 2020

                    It was on the news. They voted and Biden won. One of the observers said that 53 votes were not
                    counted so they are recounting every vote.
                    REPLY        2 REPLIES        3     3




                     CONTENT DEACTIVATED

                    1 REPLY




          S4        Steppy 412               NOVEMBER 5, 2020
                    Reply to Alan Blaufeld

                    Read the article on this website.
                    REPLY           1        2




                    Add your reply



                     CONTENT DEACTIVATED

                    1 REPLY
                              NEWS                SPORTS            FEATURES         LIVE IN THE D   ANN ARBOR          WEATHER

https://www.clickondetroit.com/decision-2020/2020/11/05/why-is-antrim-countys-vote-count-at-0/                                         4/6
7/30/2021Case    2:20-cv-13134-LVP-RSW ECF No.
                                           Why is167,
                                                  AntrimPageID.6696
                                                         County’s vote count atFiled
                                                                                0%? 08/04/21 Page 22 of 29


           1        SHOW OLDER REPLIES




                    john    NOVEMBER 5, 2020
          JO
                    Hope this was human error. If not big can of worms.
                    REPLY      1        1




                    Cindy     NOVEMBER 5, 2020
          CI
                    very questionable...thought sos benson was in charge of accuracy...seems not.
                    REPLY   2 REPLIES        5     4




           1        SHOW OLDER REPLIES




          S4        Steppy 412          NOVEMBER 5, 2020
                    Reply to Cindy

                    The clerk said that at least 33 other counties in MI use the same software. Seems you’d have to look into
                    each of them.
                    REPLY      2         2




                    Add your reply


                    Steppy 412          NOVEMBER 5, 2020
          S4
                    At least 33 other counties use the same program.
                    REPLY      1        4




                                                                                                          Powered by




                    Top Videos
                    by ClickOnDetroit




                            NEWS             SPORTS            FEATURES              LIVE IN THE D   ANN ARBOR         WEATHER

https://www.clickondetroit.com/decision-2020/2020/11/05/why-is-antrim-countys-vote-count-at-0/                                   5/6
7/30/2021Case    2:20-cv-13134-LVP-RSW ECF No.
                                           Why is167,
                                                  AntrimPageID.6697
                                                         County’s vote count atFiled
                                                                                0%? 08/04/21 Page 23 of 29




                                                                                                         WATCH MORE

            President Biden calls on states to offer $100
            vaccine incentive




     FOLLOW US




     GET RESULTS WITH OMNE




     TV Listings                           Contests and Rules                   Email Newsletters      RSS Feeds

     Closed Captioning                     Contact Us                           Careers at WDIV        Terms of Use

     Privacy Policy                        Public File                          FCC Applications       Do Not Sell My Info


     If you need help with the Public File, call (313) 222-0566.




     Copyright © 2021 ClickOnDetroit.com is managed by Graham Digital and pubished by Graham Media Group, a division of Graham
     Holdings.




https://www.clickondetroit.com/decision-2020/2020/11/05/why-is-antrim-countys-vote-count-at-0/                                   6/6
Case 2:20-cv-13134-LVP-RSW ECF No. 167, PageID.6698 Filed 08/04/21 Page 24 of 29




                                Attachment B
7/30/2021Case     2:20-cv-13134-LVP-RSW        ECF No.
                                 Antrim County submits       167,election
                                                       new, partial PageID.6699           Filedcounting
                                                                          results after manually 08/04/21        Page 25 of 29
                                                                                                        votes | WPBN


                                                                                                     65 °             76 °             70 °


GENERAL ALERT: 2020 Tokyo Olympics



    Search Site
 ADVERTISEMENT




   Antrim County submits new, partial election results after manually
   counting votes

   by Paul Steeno
   Thursday, November 5th 2020                                                                                                                    A A




   The Antrim County Clerk’s Office has completed and submitted partial unofficial election results after it was discovered that the results posted early
   Wednesday morning were incorrect. (WPBN)




https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-results-after-manually-counting-votes                                         1/5
7/30/2021Case     2:20-cv-13134-LVP-RSW        ECF No.
                                 Antrim County submits       167,election
                                                       new, partial PageID.6700           Filedcounting
                                                                          results after manually 08/04/21        Page 26 of 29
                                                                                                        votes | WPBN

   ANTRIM COUNTY, Mich., (WPBN/WGTU) -- The Antrim County Clerk’s
                                                             °
                                                                  Office has
                                                                         °
                                                                             completed
                                                                                   °
                                                                                       and
                                                                                                     65               76   70
   submitted partial unofficial election results after it was discovered that the results posted early
   Wednesday morning were incorrect.


   "Our expectation
    Search Site     is to have those done and posted prior to leaving today,” County Clerk Sheryl
   Guy said.


   They said they roll out the printed tabulated tapes from each precinct, look at each number
   and manually enter it into the computer.


   "It's really difficult because of the second guessing and the unknowns,” Guy said. “We work with
   our software programs. When we put those programs together we expect them to be correct.
   It does become an issue when you feel like you're being criticized or underhanded or a possible
   fraud because that's not here in Antrim County."




                                           Ad removed. Details




   Upstairs, the Board of Canvassers is at work as well.


   "They are looking at the summary statement of votes,” Guy said. “They are looking at the
   tabulator tapes they are determining the statement of votes adds up to the reported number
   of ballots cast."


https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-results-after-manually-counting-votes              2/5
7/30/2021Case     2:20-cv-13134-LVP-RSW        ECF No.
                                 Antrim County submits       167,election
                                                       new, partial PageID.6701           Filedcounting
                                                                          results after manually 08/04/21        Page 27 of 29
                                                                                                        votes | WPBN

   County officials said it has taken them about a day and a half to manually
                                                                     °
                                                                              go° through the
                                                                                           °         65               76   70
   results, but getting this right is very important.


   "Be reassured that we are doing the best we can as fast as we can and every vote that was cast
   will be counted,”
   Search   Site     Guy said.


   "We absolutely understand your frustration and public scrutiny is welcomed,” Antrim County
   Spokesperson Jeremy Scott said. “Your votes are being counted, we're counting accurately
   every vote."


   The clerk did tell us that other counties in Michigan use the same election software as they do
   but she said she's not aware of other places having problems.


   While the updated results posted on Thursday include totals for National and State elections
   and proposals, Guy said they do not include totals from local elections.


   Guy said the Board of Canvassers has begun their work on reviewing and providing official
   results. The remainder of the Unofficial results will be posted tomorrow, November 6, as the
   Clerk’s Office completes the work.


   Those partial unofficial results can be viewed below:




https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-results-after-manually-counting-votes              3/5
7/30/2021Case     2:20-cv-13134-LVP-RSW        ECF No.
                                 Antrim County submits       167,election
                                                       new, partial PageID.6702           Filedcounting
                                                                          results after manually 08/04/21        Page 28 of 29
                                                                                                        votes | WPBN


                                                                                                                                65 °            76 °   70 °

                                                                                    Antrim County
                                                                                        News Release



    Search Site                            Novemb er 5, 2020

                                           For Immediate Release

                                           Contact: Jeremy Scott, Public Information Officer
                                                    231-533-6265, scot tj@antrim count y.org

                                           Antr im Count y Electio n Resul ts

                                           ANTRIM COUNTY, Mich. – The Antrim County Clerk’s Office has completed and submitted
                                           partial Unofficial election results which are attached. “We want to thank everyone for their
                                           patience as we continue to work through this situation.” Sheryl Guy, Antrim County Clerk said.
                                           While these results include totals for National and State elections and proposals, they do not
                                           include totals from local elections (village, township and schools). In the meantime, the Board of
                                           Canvassers has begun their work on reviewing and providing official results. The remainder of
                                           the Unofficial results will be posted tomorrow, November 6, as the Clerk’s Office completes the
                                           work.


                                                                                         ###




                                                                                      1 of 37                                         
   11-5 Partial Unofficial Ele... by Trevor Drew




   MORE TO EXPLORE

   Utah 4-year-old found dead in his home was killed by asphyxiation




   Second man charged with open murder in connection to Clare County homicide



https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-results-after-manually-counting-votes                                           4/5
7/30/2021Case     2:20-cv-13134-LVP-RSW        ECF No.
                                 Antrim County submits       167,election
                                                       new, partial PageID.6703           Filedcounting
                                                                          results after manually 08/04/21        Page 29 of 29
                                                                                                        votes | WPBN


                                                            65        76         70                      °            °    °
   Annual Cadillac Freedom Festival canceled for a second year due to restrictions




   SPONSORED CONTENT                                                                                                      by Taboola

   Gwen Stefani's No Makeup Photo: Her Real Face Is Quite Different
   boite a scoop | SPONSORED




   Don't play this game if you are under 40 years old
   Raid Shadow Legends | SPONSORED




   Michigan Drivers With No DUIs Getting a Pay Day On Friday

   Comparisons.org | SPONSORED




                              SPONSORED BY COMPARISONS.ORG
                              Auburn Hills,Michigan Launches New Policy For
                              Cars Used Less Than 49 Miles/Day
                                                                                                              See more


Loading ...




https://upnorthlive.com/news/local/antrim-county-submits-new-partial-election-results-after-manually-counting-votes                    5/5
